   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 1 of 6 PageID: 43




                       UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF NEW JERSEY


CREDIT ONE BANK, N.A.,                           )             Civil Action No. 3:21-cv-02923
                                                 )
                               Petitioner,       )
                        v.                       )
                                                 )
ADAM LIEBERMAN AND GENESE
LIEBERMAN,                                       )
                                                 )
                               Respondents.      )


                       MEMORANDUM OF LAW IN SUPPORT OF
                     PETITION TO CONFIRM ARBITRATION AWARD

       Petitioner Credit One Bank, N.A. (“Credit One”) by and through its counsel, respectfully

petitions this Court under the Federal Arbitration Act, 9 U.S.C. § 9, for an order confirming an

arbitration award, and to enter judgment in favor of Credit One and against Adam Lieberman

and Genese Lieberman (collectively the “Liebermans”). In support of its petition, Credit One

states as follows:

       1.     On January 14, 2021, Hon. Ariel E. Belen (Ret.) rendered a final arbitration award

in favor of Credit One and against the Liebermans in JAMS Arbitration, Adam Lieberman vs.

Credit One Bank, N.A., JAMS Case Ref. No. 1425025196 (the “Final Award”). See Verification

of Andrew J. Soven in Support of Petition to Confirm Arbitration Award (the “Soven Verif.”) at

Ex. 1, attached hereto as Exhibit A. A true and correct copy of the arbitration agreement

between the parties, including the applicable changes in terms, is also included in Exhibit A.

See Soven Verif. at Ex. 2.
   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 2 of 6 PageID: 44




                                                PARTIES

       1.      Credit One is a national association authorized to do business in New Jersey, with its

headquarters located in Nevada.

       2.      The Liebermans are individuals who, upon information and belief, reside in Lakewood,

New Jersey.

                                    JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this is a

civil action arising under the Federal Arbitration Act, 9 U.S.C. § 9.

       4.      Venue is proper in this judicial district pursuant to 9 U.S.C. § 9 because the parties'

arbitration agreement specified “any court having jurisdiction” as the place for enforcement of the

award. See Soven Verif. at Ex. 2.

                                                 FACTS

       5.      Adam Lieberman commenced the arbitration against Credit One on November 12, 2017

claiming Credit One violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the "TCPA").

       6.      He alleged Credit One made 611 phone calls to collect an outstanding credit card debt,

without the consent of the called party through the use of an automatic telephone dialing system

("ATDS") in violation of the TCPA.

       7.      Credit One submitted a Counterclaim against Adam Lieberman for Fraud and for

Declaratory Relief.

       8.      Credit One also submitted a Cross-Complaint against Genese Lieberman for (i) Breach of

Contract, (ii) Negligence, (iii) Fraud, (iv) Negligent Misrepresentation, and (v) Declaratory Relief and

Indemnification.

       9.      The parties engaged in discovery, and in early January 2020 submitted pre-hearing briefs.

       10.     On January 22 and 23, 2020, an arbitration hearing was conducted.

                                                    2
   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 3 of 6 PageID: 45




       11.      Post-hearing briefs were later submitted and additional oral argument was held on

June 3, 2020.

       12.      The Arbitrator dismissed Adam Lieberman’s claims against Credit One, and found,

among other things, that the Liebermans must compensate Credit One for all its costs and expenses

including attorneys' fees in the arbitration. See Soven Verif. at Ex. 1.

       13.      The Arbitrator further found that Genese Lieberman must indemnify Credit One for any

costs and expenses including reasonable attorneys' fees and costs incurred in the arbitration. See id.

       14.      Notably, the Arbitrator made a finding that "In the abstract, one might, albeit with great

difficulty, conclude that all of the Claimant's and his spouse's conduct this this case was innocent" but

the "reality, however, is that Claimant decided to bring an arbitration and is seeking compensation in the

hundreds of thousands of dollars for what is decidedly a fraud." Id. at 15.

       15.      Important as support for the Award against the Liebermans was that they had not just

done this once, but they had filed six other TCPA lawsuits against six other financial institutions,

represented by the same attorneys in all of them. Id.

       16.      Credit One’s Application for Attorneys’ Fees, Costs, and Expenses was granted in full in

the Award on January 14, 2021.

       17.      The Award has not been vacated under 9 U.S.C. § 10, or modified or corrected under 9

U.S.C. § 11.

       18.      Pursuant to 9 U.S.C. § 9, Credit One has brought this action within one year after the

Award was made on January 14, 2021.

                                          LEGAL STANDARD

       19.      Confirmation is the process through which a party to arbitration completes the award

process   under     the   FAA     and    the    award    then    becomes      a   final   and   enforceable

judgment. See 9 U.S.C. § 13. The FAA not only authorizes, but mandates, that district courts confirm

                                                     3
   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 4 of 6 PageID: 46




arbitration awards by converting them into enforceable judgments through a summary proceeding. See

Teamsters Local 177 v. United Parcel Serv., 966 F.3d 245, 248 (3d Cir. 2020) (agreeing with the 2nd

Cir. that “the confirmation of an arbitration award is a summary proceeding that merely makes what is

already a final arbitration award a judgment) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176

(2d Cir. 1984).

       20.        Section 9 of the FAA governs confirmation of arbitral awards. For the FAA to apply to

enforcement proceedings, the parties' agreement must state that a court may enter judgment on the

award. See 9 U.S.C. § 9; Phoenix Aktiengesellschaft v. Ecoplas, Inc., 391 F.3d 433, 437 n.3 (2d Cir.

2004)). If the parties' agreement satisfies this requirement, any party may apply to the Court within one

year after issuance of the arbitration award to confirm the award. See Enforcing Arbitration Awards in

New Jersey, Practical Law Practice Note w-002-5355. The Court may hear argument but does not hold

a hearing, and parties do not present evidence. Id.

       21.        Courts begin the analysis with the presumption that an award is enforceable, and may

vacate it only under "exceedingly narrow circumstances." Freeman v. Pittsburgh Glass Works, LLC,

709 F.3d 240, 251 (3d Cir. 2013)). That is because the Court reviews an arbitration award “under an

‘extremely deferential standard,’ the application of which ‘is generally to affirm easily the arbitration

award.’” Hamilton Park Health Care Ctr. v. 1199 SEIU United Healthcare Workers E., 817 F.3d 857,

861 (3d Cir. 2016) (quoting Dluhos v. Strasberg, 321 F.3d 365, 370 (3d Cir. 2003)).

       22.        Finally, “[i]t is thus not the role of a [C]ourt to correct factual or legal errors made by an

arbitrator.” Brentwood Med. Assocs. v. United Mine Workers of Am., 396 F.3d 237, 240 (3d Cir. 2005).

So long as the arbitrator “makes a good faith attempt to [interpret and enforce a contract], even serious

errors of law or fact will not subject his award to vacatur.” Sutter v. Oxford Health Plans, LLC, 675 F.3d

215, 220 (3d Cir. 2012).




                                                        4
   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 5 of 6 PageID: 47




                        CAUSE OF ACTION FOR CONFIRMATION
                       OF THE AWARD AND GRANTING JUDGMENT
                IN FAVOR OF CREDIT ONE AND AGAINST THE LIEBERMANS

          23.   Credit One repeats and realleges paragraphs 1 through 22 above as though fully set forth

herein.

          24.   Confirmation of the Award is subject to the Federal Arbitration Act because this

arbitration involves interstate commerce. See 9 U.S.C. § 1.

          25.   Section 9 of the FAA provides that parties to an arbitration agreement “at any time within

one year after the award is made” may apply to a court “for an order confirming the award, and

thereupon the court must grant such an order unless the award is vacated, modified, or corrected as

prescribed in sections 10 and 11 of this title.” 9 U.S.C. § 9.

          26.   Less than one year has elapsed from the date the Award was made.

          27.   Section 10 of the FAA, 9 U.S.C. § 10, sets forth four grounds that justify vacating an

award:

                (1) where the award was procured by corruption, fraud, or undue means;

                (2) where there was evident partiality or corruption in the arbitrators, or
                    either of them;

                (3) where the arbitrators were guilty of misconduct in refusing to
                    postpone the hearing, upon sufficient cause shown, or in refusing to
                    hear evidence pertinent and material to the controversy; or of any
                    other misbehavior by which the rights of any party have been
                    prejudiced; or

                (4) where the arbitrators exceeded their powers, or so imperfectly
                    executed them that a mutual, final, and definite award upon the
                    subject matter submitted was not made.


          28.   None of these four grounds in Section 10 of the FAA apply to the Award here and there

is thus no basis to vacate the Award.

          29.   Respondent has failed to satisfy the Award in whole or in part.

                                                      5
   Case 3:21-cv-02923-AET-DEA Document 2-1 Filed 02/18/21 Page 6 of 6 PageID: 48




       30.     By reason of the foregoing, the Award should be confirmed and enforced pursuant to the

FAA and the Court should order that judgment be awarded in favor of Credit One and against the

Liebermans.

       31.     No prior request for this relief has been made.

       WHEREFORE, Petitioners request that the Court enter an Order and Judgment as follows:

       (1)     Confirmation of the January 14, 2021 Corrected Final Award;

       (2)     A judgment in the amount of $286,064.62 entered in favor of Credit One and against

Adam Lieberman and Genese Lieberman, jointly and severally, and post-judgment interest at the

statutory rate from the date judgment is entered until the judgment is paid;

       (3)     for such other and further relief as this Court deems just and proper.



Dated: February 18, 2021
                                                     Respectfully submitted,

                                                     /s/ Andrew J. Soven__________
                                                     Andrew J. Soven
                                                     NJ Attorney No. 023671995
                                                     HOLLAND & KNIGHT LLP
                                                     2929 Arch Street, Suite 800
                                                     Philadelphia, PA 19104
                                                     Phone: 215-252-9554
                                                     Andrew.Soven@hklaw.com

                                                     Counsel for Credit One Bank, N.A.




                                                    6
